As filed with the Securities and Exchange Commission on April 7, 2009 Securities Act Registration No. 33-56696 Investment Company Act File No. 811-6446 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 [X]REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X]Pre-Effective Amendment No. 6 []Post-Effective Amendment No. and/or [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X]Amendment No. 6 The Cuba Fund, Inc. (Exact Name of Registrant as Specified in Charter) The Herzfeld Building, P.O. Box 161465, Miami, FL33116 (Address of Principal Executive Offices (Number, Street, City, State, Zip Code)) (305) 271 – 1900 (Registrant’s Telephone Number, including Area Code) Thomas J. Herzfeld The Herzfeld Building P.O. Box 161465 Miami, FL33116 (Name and Address of Agent for Service) COPIES TO: Joseph V. Del Raso, Esquire Pepper Hamilton, LLP 3000 Two Logan Square, 18th and Arch Streets Philadelphia, PA 19103-2799 (215) 981-4000 Approximate Date of Proposed Public Offering:As soon as practicable after this registration statement becomes effective. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box.[] It is proposed that this filing will become effective (check appropriate box) []when declare effective pursuant to section 8(c) If appropriate, check the following box: []This amendment designates a new effective date for a previously filed registration statement. []This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered(1) Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, no par value $ $ $ (1)Includes shares subject to the Underwriter’s over-allotment option. (2)Estimated solely for the purpose of calculating the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion, Preliminary Prospectus dated , 200_ PROSPECTUS Shares THE CUBA FUND, INC. Common Stock The Cuba Fund, Inc. (the “Fund”) is a non-diversified, closed-end management investment company.The Fund’s investment objective is to seek maximum total return by investing in securities of issuers and companies that are likely, in the opinion of the Adviser, to benefit from political, legal and economic developments in Cuba.The Fund’s investment adviser is HERZFELD/CUBA (the “Adviser”), a division of Thomas J. Herzfeld Advisors, Inc. To achieve its investment objective, the Fund initially will invest at least 80% of its total assets in securities issued by agricultural commodities, food products, telecommunications, pharmaceutical, biotechnology and postal delivery service companies doing business in Cuba and, to the extent permissible under United States law, including the Trade Sanctions Reform and Export Enhancement Act of 2000, in a broad range of securities of issuers that engage in substantial trade with and derive substantial revenues from operations in Cuba.The Fund will also invest, to the extent possible, in the securities of companies the assets of which are considered to be U.S. assets, and which assets were confiscated by the Cuban government (“Cuban confiscated assets”), as further described herein.If and when the U.S. embargo against Cuba is lifted, the Fund will invest directly in securities of issuers that are strategically linked to Cuba, including companies domiciled in Cuba.Additionally, the Fund may invest up to 20% of its assets in equity and fixed income securities of various other issuers that are not strategically linked to Cuba. The Fund’s net asset value can be expected to fluctuate, and no assurance can be given that the Fund will achieve its investment objective.An investment in the Fund’s shares should not constitute a complete investment program.U.S. law currently prohibits direct or indirect investment in Cuba, subject to limited exceptions.No assurances can be given that the U.S. trade embargo against Cuba will be lifted in the foreseeable future.If later permitted by U.S. law, an investment in the securities of an issuer domiciled in Cuba would be speculative.See “Risk Factors/Special Considerations” and “Investment Objective and Policies.” Until the U.S. trade embargo against Cuba is lifted, the Fund will not make any investments prohibited by such embargo.If the prohibition is lifted, the Fund will invest directly in the equity securities of issuers that strategically are linked to Cuba, including issuers domiciled in Cuba.Investment in the Fund’s Common Stock (“Common Stock”) involves special considerations that are not normally associated with investments in securities of U.S. companies or in shares of investment companies that invest primarily in the securities of foreign countries.Investment in the Fund may result in greater price volatility and lesser liquidity because of the uncertainties of the securities markets in Central and South America and the Caribbean Basin.If later permitted by U.S. law, an investment in the securities of an issuer domiciled in Cuba would be speculative.See “Risk Factors/Special Considerations.” Investors are advised to read this prospectus, which sets forth concisely the information about the Fund that a prospective investor ought to know before investing, and retain it for future reference. A statement of additional information (SAI) dated , 200_, as may be supplemented, containing additional information regarding the Fund has been filed with the Securities and Exchange Commission and is hereby incorporated by reference in its entirety into this prospectus. A copy of the statement of additional information, the table of contents of which appears on page of this prospectus, may be obtained without charge by calling the Fund toll-free at () .The same toll-free number may also be used to request, at no charge, the Fund’s Annual and Semi-Annual Reports, and to request other information about the Fund or to make shareholder inquiries. Reports and information about the Fund (including the SAI and Annual and Semi-Annual Reports) are available free of charge at the Fund’s Web site, www.thecubafund.com.These documents also may be viewed or downloaded, free of charge, from the EDGAR database on the SEC’s Internet site at http://www.sec.gov.Such information can also be reviewed and copied at the Public Reference Room of the Securities and Exchange Commission in Washington, D.C.Copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address:publicinfo@sec.gov, or by writing the Public Reference Room of the SEC, treet, NE, Washington, DC, 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 942-8090. Prior to this Offering, there has been no public market for the Common Stock.Preference will be given to stockholders of the Herzfeld Caribbean Basin Fund, Inc., another closed-end investment company advised by the Adviser, enabling such stockholders to purchase the Common Stock at a lower sales commission.Shares of the Fund are offered by the Fund’s underwriter on a [best-efforts] basis.The underwriter intends to apply for listing of the Common Stock on the [New York] Stock Exchange.It is anticipated that shares of the Fund will be offered at a maximum offering price of $10 per share during the initial offering period which is expected to terminate on , 200_, unless extended. Shares of closed-end investment companies have in the past frequently traded at discounts from their net asset values and initial offering prices.The risks associated with this characteristic of closed-end investment companies may be greater for investors expecting to sell shares of a closed-end investment company soon after the completion of an initial public offering of the company’s shares. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Price to Public Maximum Price to Public (1) Maximum Underwriting Discount(1)(2) Proceeds to Fund(3) Per Share $ $ Total $ $ -2- (1) The “Maximum Price to Public” and “Maximum Underwriting Discount” per share will be reduced to $ and $, respectively, for purchases in single transactions of between $ and up to $, to $ and $, respectively, for purchases in single transactions of between $ up to $ and to $ and $, respectively, for purchases in single transactions of over $.See “Underwriting.” (2) The Fund and the Adviser have agreed to indemnify Thomas J. Herzfeld & Co., Inc. against certain liabilities under the Securities Act of 1933.See “Underwriting.” (3) Before deducting organizational and offering expenses payable by the Fund estimated at $. The shares are offered by Thomas J. Herzfeld & Co., Inc. (the “Underwriter”), subject to prior sale, when, as and if issued by the Fund and accepted by the Underwriter, subject to approval of certain legal matters by counsel for the Underwriter and certain other conditions.The Underwriter reserves the right to withdraw, cancel or modify such offer and to reject orders in whole or in part.It is expected that delivery of the shares will be made in Miami, Florida on or about , 200_. The address of the Fund is The Herzfeld Building, P.O. Box 161465, Miami, Florida 33116.The Fund’s telephone number is (305) 271-1900. Thomas J. Herzfeld & Co., Inc. The date of this Prospectus is , 200_ -3- PROSPECTUS SUMMARY The following is qualified by more detailed information contained elsewhere in the prospectus. The Fund The Cuba Fund, Inc. (the “Fund”) is a non-diversified, closed-end investment company designed for U.S. and other investors desiring to participate in the potential benefits from political, legal and economic developments in Cuba.See “The Fund” and “Investment Objective and Policies.” Investment Objective and Policies The Fund’s investment objective is to seek maximum total return.The Fund initially will seek to achieve this objective by investing in securities issued by agricultural commodities, food products, telecommunications, pharmaceutical, biotechnology and postal delivery service companies doing business in Cuba and, to the extent permissible under United States law, including the Trade Sanctions Reform and Export Enhancement Act of 2000, in a broad range of securities of issuers that engage in substantial trade with and derive substantial revenues from operations in Cuba.The Fund will also invest, to the extent possible, in the securities of companies the assets of which are considered to be U.S. assets, and which assets were confiscated by the Cuban government (“Cuban confiscated assets”).If and when the U.S. trade embargo against Cuba is lifted, the Fund will invest directly in securities of issuers that are strategically linked to Cuba, including companies domiciled in Cuba.Additionally, the Fund may invest up to 20% of its assets in equity and fixed income securities of various other issuers which are not strategically linked to Cuba.United States law currently prohibits investment in Cuba, with limited exceptions.No assurances can be given that the U.S. trade embargo against Cuba will be lifted or that the Fund will achieve its investment objective.See “Risk Factors/Special Considerations” and “Investment Objective and Policies.” The Offering The Fund is offering shares of its Common Stock (no par value) through Thomas J. Herzfeld & Co., Inc. (the “Underwriter”) on a [best-efforts] basis.It is anticipated that shares of the Fund will be offered at a maximum offering price of $10 per share during the initial offering period which is expected to terminate on , 200_, unless extended.The maximum underwriting fee shall be $0.80 per share sold. The Fund will issue to purchasers in the initial offering, warrants to purchase additional shares of Common Stock at the offering price.Such warrants will expire 120 days after their date of issuance.Additionally, at the discretion of the Fund’s Board of Directors, the Fund intends to conduct a rights offering when the U.S. embargo against Cuba is lifted.Pursuant to such an offering, the Fund would grant rights to its existing stockholders to purchase additional shares of Common Stock at a discount to the Fund’s net asset value per share, subject to the approval of stockholders and the requirements of the Investment Company Act of 1940 (the “1940 Act”).The issuance of additional shares of Common Stock through warrants and rights may dilute a stockholder’s interest in the Fund.Also, if there is little demand for the Common Stock in the trading market, the additional shares issued through warrants or a rights offering may depress the market price of the Common Stock.All payments received prior to the initial offering termination date will be held in a separate escrow account. The Fund intends to issue shares and commence investment operations on the initial offering termination date.The Fund intends to apply for a listing of the Common Stock on the [New York] Stock Exchange. -4- Investment Adviser HERZFELD/CUBA (the “Adviser”), a division of Thomas J. Herzfeld Advisors, Inc. (Herzfeld Advisors), a Miami-based U.S. investment adviser established in 1984, will act as investment adviser to the Fund.The Adviser has acted as investment adviser to The Herzfeld Caribbean Basin Fund, Inc., a closed-end investment company, since 1993.Herzfeld Advisors has served a number of individual clients with regard to advice relating to investment in securities of other closed-end funds.The Adviser expects that if the U.S. trade embargo against Cuba is lifted, it will advise the Fund and possibly other clients with respect to other investment opportunities in Cuba.See “Adviser.”The Fund will pay the Adviser a monthly fee at the annual rate of 1.5% of the Fund’s average monthly net assets.That fee is higher than the advisory fee paid by most investment companies.See “Adviser.” Risk Factors/Special Considerations Investing in the securities of non-U.S. issuers will involve certain risks and considerations not typically associated with investing in securities of U.S. issuers.These risks include currency fluctuations, political and economic risks, including nationalization and expropriation, reduced levels of publicly available information concerning issuers, reduced levels of government regulation of foreign securities markets.To the extent investments are made in companies and issuers located in foreign markets/countries they may involve special considerations, such as limited liquidity and small market capitalization of the securities markets in those regions, currency devaluations, high inflation and repatriation restrictions. Most investments in Cuba, directly or indirectly, are currently prohibited under U.S. law, with limited exceptions.However, if investment in Cuba is permitted under U.S. law, certain considerations not typically associated with investing in securities of U.S. companies should be considered, including: (1) restrictions on foreign investment and on repatriation of capital invested in Cuba; (2) unstable currency exchange and fluctuation; (3) the cost of converting foreign currency into U.S. dollars; (4) potential price volatility and lesser or lack of liquidity of shares listed on a securities market (if one is established); (5) continued political and economic risks including a new government that, if not properly stabilized, may lead to the risk of nationalization or expropriation of assets and the risk of civil war; (6) the absence of a developed legal structure governing private or foreign investments and private property; (7) the absence of a capital market structure or market oriented economy; (8) the difficulty of assessing the financial status of particular companies; and (9) uncertain tax consequences related to investments in assets that were Cuban confiscated assets, when such assets may become restituted. There can be no assurances that the U.S. trade embargo will ever be lifted or, if and when such normalization commences, that the Adviser will be able to identify direct investments in issuers domiciled in Cuba that are acceptable for the Fund. -5- The possibility of events such as the terrorist attacks in the U.S. on September 11, 2001 and the threat of additional attacks, and the resulting political instability and concerns over safety and security aspects of traveling, have had a significant adverse impact on demand and pricing in the travel and vacation industry, a historically important component of Cuba’s economy, and may continue to do so in the future. As a non-diversified investment company, the Fund’s investments will involve greater risks than would be the case for a similar diversified investment company because the Fund is not limited by the 1940 Act, in the percentage of its assets that may be invested in the assets of a single issuer, and, as a result, may be subject to greater risk with respect to portfolio securities.The Fund will seek to qualify for registered investment company status under Subchapter M of the Internal Revenue Code, except if such qualification would severely restrict the Fund’s investment opportunities.However, the Fund may have difficulties meeting the diversification requirements under Subchapter M and, therefore, may not qualify for favorable tax treatment under the Internal Revenue Code.See “Risk Factors/Special Considerations” and “Taxation.” Certain corporate actions that may be taken by the Board of Directors may result in dilution of the value of a stockholder’s investment in the Fund.Such actions include the payment of dividends in additional shares of Common Stock through the Dividend Reinvestment Plan and issuance of additional shares in a rights offering.Additionally, the Board may authorize the issuance of a preferred class of stock which would adversely affect the rights of owners of the Common Stock.See “Description of Common Stock.” -6- Secondary Market Trading The Fund intends to apply for listing of its Common Stock on The [New York] Stock Exchange.To the extent shares of the Fund are traded, an investor should be aware that shares of closed-end investment companies frequently trade at a discount from net asset value.During the periods when shares of a closed-end fund trade at a discount from net asset value, the market price of such shares is less than the value of such fund’s net assets attributable thereto.This characteristic of shares of a closed-end fund is a risk separate and distinct from the risk that the Fund’s net asset value may decrease.The Fund cannot predict whether its shares will trade at, above, or below net asset value.In the event that Fund shares trade at a discount to net asset value, the Fund has a policy that it will not use any artificial means to narrow the discount.Consequently, during the first fifteen years of the Fund’s operations, the Board of Directors does not intend to make any share repurchases, tender offers, buybacks, or to liquidate the Fund, convert to an open-end investment company, merge with another company, or adopt high payout policies.After fifteen years of operations, the Board will review and reconsider this policy. Certain Charter Provisions The Fund’s Articles of Incorporation include provisions that could have the affect of: inhibiting the Fund’s possible conversion to open-end status; limiting the ability of other entities or persons to acquire control of the Fund or to change the Fund’s adviser or the composition of its Board of Directors; and depriving stockholders of an opportunity to sell their shares at a premium over prevailing market prices by discouraging a third party from seeking to obtain control of the Fund.See “Description of Common Stock.” Dividends and Distributions The Fund intends to distribute annually to its stockholders substantially all of its net investment income and net short term capital gains.The Fund will determine annually whether to distribute any net realized net long-term capital gains in excess of net realized short-term capital losses; however, it currently expects to distribute any excess annually to its stockholders.See “Taxation.”Pursuant to the Fund’s Dividend Reinvestment and Cash Plan, stockholders have the option of having all distributions automatically reinvested in shares of Common Stock to be issued by the Fund.If the market price per share on the valuation date equals or exceeds the net asset value per share on that date, the Fund will issue the new shares to Plan participants at net asset value.If the market price per share on the valuation date is less than net asset value, the plan agent will receive the dividend or distribution in cash and will purchase Common Stock in the open market, on the [New York] Stock Exchange or elsewhere, for the participants’ accounts.It is possible that the market price for the Common Stock may increase before the plan agent has completed its purchases.Therefore, the average purchase price per share paid may exceed the market price on the payment date, resulting in the purchase of fewer shares than if the dividend or distribution had been paid in Common Stock issued by the Fund.The plan agent will make the purchases shortly after the payment date, but in no event later than the ex-dividend date for the next distribution. -7- Transfer Agent and Registrar; Dividend Paying Agent will act as the Fund’s transfer agent and registrar and dividend paying agent.See “Transfer Agent and Registrar; Dividend Paying Agent.” Custodian will act as the custodian of the Fund’s assets.See “Custodian.” FEE TABLE Stockholder Transaction Expenses Sales Load (as a percentage of the offering price) []% Dividend Reinvestment and Cash Purchase Plan Fees None(1) Annual Fund Expenses (as a percentage of net assets attributable to common shares) Management Fees 1.5 % Interest Payments on Borrowed Funds 0.00% Other Expenses [0.5]% Acquired Fund Fees and Expenses(2) [] Total Annual Expenses [2.0]% (1) You will pay brokerage charges if you direct the plan agent to sell your Common Stock held in a dividend reinvestment account. (2) Fees and expenses incurred indirectly as a result of investment in shares of one or more “Acquired Funds,” which include (i) investment companies, or (ii) companies that would be an investment company under Section 3(a) of the 1940 Act except for the exceptions under Sections 3(c)(1) and 3(c)(7) under the 1940 Act. Example 1 Year 3 Years 5 Years 10 Years You would pay the following expenses on a $1,000 investment assuming a 5% annual return: $[] $[] $[] $[] -8- The foregoing Fee Table and Example are intended to assist stockholders in understanding the various costs and expenses that a stockholder will bear directly or indirectly.“Other Expenses” are based upon estimated amounts for the current fiscal year.For more complete descriptions of certain of the Fund’s costs and expenses, see “Management of the Fund – Expenses of the Fund” in this prospectus and the SAI. The Example assumes the reinvestment of all dividends and distributions at NAV and an expense ratio of []%.The Example should not be considered a representation of past or future expenses or rate of return and actual expenses or rates of return may be more or less than those assumed for purposes of the Example.In addition, while the Example assumes the reinvestment of all dividends and distributions at NAV, participants in the Dividend Reinvestment Plan may receive shares purchased or issued at a price or value different from NAV. THE FUND The Cuba Fund, Inc. (the “Fund”) is a non-diversified, closed-end management investment company incorporated under the laws of the State of Maryland on October 10, 1991, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund will seek to achieve its objective of maximum total return by investing in securities of issuers and companies that are likely, in the opinion of the Adviser, to benefit from political, legal and economic developments in Cuba.See “Investment Objective and Policies.”The Fund maintains its principal offices at The Herzfeld Building, P.O. Box 161465, Miami, Florida 33116. The Fund’s adviser is HERZFELD/CUBA (the “Adviser”), a division of Thomas J.
